                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

JENNIFER FOX                                                                           PLAINTIFF

v.                                   NO. 4:17CV00634 JLH

PROCOLLECT, INC. and
DOES, 1-10, inclusive                                                              DEFENDANTS

                                   OPINION AND ORDER

       The issue in this case is whether a debt collector’s two phone calls to a wrong number, after

learning the number was not the debtor’s, violates the Fair Debt Collection Practices Act.

       Jennifer Fox sued ProCollect, Inc., for violations of the Fair Debt Collection Practices Act,

15 U.S.C. § 1692, et seq., and the Arkansas Fair Debt Collection Practices Act, Ark. Code Ann. §

17-24-501, et seq. She also asserted claims under the Arkansas Deceptive Trade Practices Act,

which the Court previously dismissed. Document #10. ProCollect has now moved for summary

judgment on Fox’s remaining claims. Fox also filed a motion for summary judgment approximately

three weeks after the Court’s dispositive motions deadline. ProCollect moves to strike this late

motion. For the reasons that follow, ProCollect’s motion for summary judgment is granted. Fox’s

motion for summary judgment, and ProCollect’s motion to strike, are denied as moot.

       ProCollect sought to collect a debt from a debtor whose phone number ends in 9183.1

Instead, ProCollect called Fox, whose phone number is one digit off, ending in 9182. ProCollect

called Fox’s number five times from July 1, 2016 to May 10, 2017. No one at ProCollect ever spoke

with Fox on any of those calls.




       1
       Unless otherwise noted, the facts are taken from the plaintiff’s responses to the
defendant’s statement of material facts. Document #30-3.
        On May 11, 2017, Fox called ProCollect and spoke with an individual there for the first time.

She informed ProCollect it was calling a wrong number. One week later, on May 18, a ProCollect

collector checked its internal system which showed the 9182 phone number as one associated with

the debtor, Dale Gray. The collector then called Fox’s number and left a voicemail for “Dale Gray.”

Document #24-4 at 5. That same day Fox again called ProCollect asking to have her number

removed from ProCollect’s calling list. She stated that she does not know anyone associated with

“Dale Gray.” She told the collector ProCollect had been calling her for two years at “weird a**

crazy a** hours” and said “don’t call me no f****** more.” Document #30-3 at 3; see also

Document #27 (voicemail recording). After this call, ProCollect placed a “DO NOT CALL” note

next to the 9182 number in its internal system.

        On June 8, a different collector at ProCollect checked its internal system which showed

Fox’s 9182 number as associated with the debtor. See Document #24-2 at 8. Despite the “DO NOT

CALL” notation, that collector called Fox’s number without leaving a message. Fox then called

ProCollect and requested, for the third time, that her 9182 number be removed from ProCollect’s

system as a wrong number. ProCollect has not contacted Fox since that day, June 8, 2017.

        A court should grant summary judgment if the evidence demonstrates that there is no genuine

dispute as to any material fact and the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The moving party bears the initial burden of demonstrating the absence of a

genuine dispute for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L.

Ed. 2d 265 (1986). If the moving party meets that burden, the nonmoving party must come forward

with specific facts that establish a genuine dispute of material fact. Matsushita Elec. Indus. Co., Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986);


                                                   2
Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). A genuine dispute

of material fact exists only if the evidence is sufficient to allow a reasonable jury to return a verdict

in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct.

2505, 2510, 91 L. Ed. 2d 202 (1986). The Court must view the evidence in the light most favorable

to the nonmoving party and must give that party the benefit of all reasonable inferences that can be

drawn from the record. Pedersen v. Bio-Med. Applications of Minn., 775 F.3d 1049, 1053 (8th Cir.

2015). If the nonmoving party fails to present evidence sufficient to establish an essential element

of a claim on which that party bears the burden of proof, then the moving party is entitled to

judgment as a matter of law. Id.

        The Fair Debt Collection Practices Act generally protects consumers from abusive debt

collection practices and protects ethical debt collectors from competitive disadvantage. Peters v.

Gen. Serv. Bureau, Inc., 277 F.3d 1051, 1054 (8th Cir. 2002). Fox asserts violations of two sections

of the Fair Debt Collection Practices Act: 15 U.S.C. § 1692d, which prohibits harassment or abuse,

and 15 U.S.C. § 1692f, which prohibits unfair or unconscionable practices.2 At this stage the fighting

issue boils down to whether a reasonable jury could find that ProCollect intended to annoy, abuse,

or harass when it placed two phone calls to Fox’s number, several weeks apart, after being told twice

that it was a wrong number.




        2
        The relevant portions of the Arkansas Fair Debt Collection Practices Act mirror these
two sections. See Ark. Code Ann. § 17-24-505, -507. The parties agree the FDCPA and
AFDCPA claims should be treated the same for purposes of summary judgment. Document #30
at 14. The Court will thus analyze them together. See Duhart v. LRAA Collections, 652 F. App’x
483, 484 n.1 (8th Cir. 2016) (per curiam).

                                                   3
       Section 1692d prohibits a debt collector from “engag[ing] in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection

of a debt.” 15 U.S.C. § 1692d. Section 1692d provides the following nonexhaustive list of conduct:

       (1) The use or threat of use of violence or other criminal means to harm the physical
       person, reputation, or property of any person.
       (2) The use of obscene or profane language or language the natural consequence of
       which is to abuse the hearer or reader.
       (3) The publication of a list of consumers who allegedly refuse to pay debts, except
       to a consumer reporting agency or to persons meeting the requirements of section
       1681a(f) or 1681b(3) of this title.
       (4) The advertisement for sale of any debt to coerce payment of the debt.
       (5) Causing a telephone to ring or engaging any person in telephone conversation
       repeatedly or continuously with intent to annoy, abuse, or harass any person at the
       called number.
       (6) Except as provided in section 1692b of this title, the placement of telephone calls
       without meaningful disclosure of the caller’s identity.

Fox contends that ProCollect violated subsection (5). Whether attempts to contact a debtor by

telephone amounts to harassment or annoyance turns on evidence regarding the volume, frequency,

pattern, or substance of the phone calls. Kuntz v. Rodenburg LLP, 838 F.3d 923, 926 (8th Cir. 2016).

Although the answer may be fact-intensive, summary judgment is appropriate when the record

establishes that no reasonable jury could find the requisite level of harassment. Id.

       Eighth Circuit cases on this issue are scarce, and no clear consensus emerges from other

federal courts on what conduct could reasonably give rise to an intent to annoy, abuse, or harass.

Some courts have concluded that juries should generally decide the reasonableness of telephone

calls. Others have held that even daily calls unaccompanied by egregious conduct do not raise a

triable issue of fact. See Carman v. CBE Group, Inc., 782 F. Supp. 2d 1223, 1230-31 (D. Kan. 2011)

(collecting cases holding both). Courts generally agree, however, that a high volume of calls will

rarely if ever make out a FDCPA violation on its own. As one district court observed,


                                                 4
       A remarkable volume of telephone calls is permissible under FDCPA jurisprudence.
       See VanHorn v. Genpact Servs., LLC, No. 09–1047–CV–S–GAF, 2011 WL
       4565477, at *1 (W.D. Mo. Feb. 14, 2011) (finding 114 calls in a four-month period
       did not violate the FDCPA); Carman v. CBE Grp., Inc., 782 F. Supp. 2d 1223, 1232
       (D. Kan. 2011) (granting summary judgment in favor of a defendant who placed 149
       telephone calls to the plaintiff during a two-month period); Clingaman v. Certegy
       Payment Recovery Servs., No. H–10–2483, 2011 WL 2078629, at *5 (S.D. Tex. May
       26, 2011) (granting summary judgment for a defendant who placed 55 phone calls
       over three and one-half months).

Zortman v. J.C. Christensen & Assocs., Inc., 870 F. Supp. 2d 694, 707 (D. Minn. 2012).

       Many courts have granted summary judgment to debt collectors—holding no jury could find

an intent to harass—while specifically noting that under the facts of the case the debt collector did

not continue calling after being asked to stop. E.g., Tucker v. CBE Grp., Inc., 710 F. Supp. 2d 1301,

1305 (M.D. Fla. 2010) (granting summary judgment where although the number of calls was

“somewhat high,” the debt collector left a total of six messages, made no more than seven calls in

a single day, did not call back on the same day as leaving a message, and was not asked to stop

calling; and the evidence showed debt collector intended to reach the plaintiff’s daughter rather the

plaintiff); Waite v. Fin. Recovery Servs., Inc., 2010 WL 5209350, at *4 (M.D. Fla. Dec. 16, 2010)

(granting summary judgment where debt collector called plaintiff approximately once per day, not

at inconvenient times, and left no more than six messages, and plaintiff never confirmed or disputed

the debt or asked the collector to cease calling); Katz v. Capital One, 2010 WL 1039850, at *3 (E.D.

Va. Mar. 18, 2010) (granting summary judgment where none of debt collector’s calls were back to

back, were made at inconvenient times, or occurred after plaintiff asked collector to stop calling).

Because the court in each of these cases mentioned the debt collector had not called the plaintiff

after it was asked to stop, these cases could be read to suggest that had the debt collector continued

to call after being asked to stop the question of intent would have been for the jury.


                                                  5
        Conversely, district courts have inferred an intent to harass where—among other things—a

debt collector continuing calling the debtor after the debtor had asked not to be called. E.g., Gilroy

v. Ameriquest Mortg. Co., 632 F. Supp. 2d 132, 136 (D. N.H. 2009) (finding for plaintiff where she

told the debt collector to stop calling her, that the calls were upsetting her, and that she did not have

money to pay the debts; calls were placed late in the evening, and callers sometimes called her a

“liar” on the phone); Chiverton v. Fed. Fin. Grp., Inc., 399 F. Supp. 2d 96, 99-100 (D. Conn. 2005)

(finding for plaintiff where debt collector repeatedly called him at work despite repeated requests

to stop, called him a liar, and told the plaintiff’s supervisor about the alleged debt). These cases tend

to support Fox’s argument that an intent to harass may arise when the facts include continued calls

after the plaintiff has asked the debt collector to stop calling.

        On the other hand, some courts have nevertheless granted summary judgment for a debt

collector even where the collector continued to call a number after being asked to stop calling. In

VanHorn v. Genpact Services, LLC, the debt collector called the plaintiff almost daily for a four-

month period. 2011 WL 4565477, at *1 (W.D. Mo. 2011). It sometimes called late in the evening

and sometimes up to six times within twenty-four hours. Id. In addition, the plaintiff orally requested

the defendant to stop calling “multiple times,” although the plaintiff did not identify himself on these

occasions. Id. at *2. The defendant never received a cease-and-desist letter. Id.

        The VanHorn court explained that when reading § 1692d in its entirety, absent egregious

conduct or an intent to annoy, abuse, or harass, persistent calls in an attempt to reach a debtor do not

violate the FDCPA. Id. at *3. The court surveyed various cases and ultimately concluded that no

reasonable trier of fact could infer an intent to annoy, abuse, or harass because there was no

egregious conduct such as calling back immediately after plaintiff hung up, calling him at work, or


                                                   6
making threatening, profane, or insulting statements. Id. at *4. Thus, the court granted summary

judgment to the debt collector. Id.

         Similarly, in Saltzman v. I.C. System, Inc., the district court granted summary judgment to

the debt collector. 2009 WL 3190359 (E.D. Mich. 2009). The debt collector placed between twenty

and fifty calls to the plaintiff’s residence in a one-month period, and the plaintiff requested the

defendant to stop calling her. Id. at *7. She did not send a cease and desist letter, nor did she dispute

the amount owed. Id. The district court held that the record evinced nothing “other than a legitimate,

albeit persistent, effort to reach her.” Id. Summary judgment was warranted. Id.; see also Gnesin v.

Am. Profit Recovery, 2012 WL 5844686 (E.D. Mich. Nov. 19, 2012) (dismissing complaint where

allegations consisted of a single phone call to plaintiff who did not owe the debt and who repeatedly

told the debt collector that she could not speak at the moment, but the debt collector refused to stop

talking, would not amicably terminate the call, and continued to improperly attempt to collect the

debt).

         In this case, Fox not only asked ProCollect to stop calling, but informed ProCollect the

number was wrong. A few courts have considered calls to a wrong number.

         Most important, perhaps, is the Eighth Circuit case in Kuntz. There, the debt collector called

a provided phone number twelve times over a four-week period without a response. Kuntz, 838 F.3d

at 924. The collector then called twice more after learning the phone number was not the debtor’s

but her father’s, and one of the subsequent calls was a mistake. Id. at 924. The plaintiff argued on

appeal that the debt collector’s intent in making the calls was a disputed issue of fact precluding

summary judgment. Id. at 926. However, the Eighth Circuit explained that the debt collector’s




                                                   7
conduct did not rise to harassment as a matter of law, and it affirmed summary judgment for the debt

collector. Id. at 926.

        Other courts have held that fact issues precluded summary judgment in wrong-number

§ 1692d(5) cases. The District Court for the District of Kansas denied summary judgment in such

a case. Wright v. Enhanced Recovery Co., LLC, 227 F. Supp. 3d 1207 (D. Kan. 2016). There, the

debt collector’s records listed an incorrect phone number as belonging to the debtor, and the debt

collector called the wrong number twenty-one times. Id. at 1209. The parties disputed what

transpired during the calls. The plaintiff testified that he informed the caller it was a wrong number

more than a dozen times, asked not to be called again, and was told he would not be called again.

Id. The debt collector, however, produced evidence that the plaintiff never spoke to a live

representative in any of the calls. Id. at 1210. The district court analyzed whether a § 1692d(5)

violation occurred, looking to the volume and pattern of the calls. Id. at 1213. Twenty-one calls

alone was insufficient to give rise to liability; however, according to the court, evidence that the debt

collector continued to call after being asked to stop would create an issue of fact as to intent to

harass. Id. The court declined to take the debt collector’s records as more accurate than the

plaintiff’s recollections, holding that an issue of material fact existed on whether the debt collector

continued to call the plaintiff after being asked to stop. Id. at 1213-14.

        The Wright court relied in part on an unpublished case from the Eleventh Circuit, Meadows

v. Franklin Collection Serv., Inc., 414 F. App’x 230 (11th Cir. 2011) (per curiam). There, genuine

issues of material fact existed as to whether the debt collector intended to annoy or harass the

plaintiff. The plaintiff did not owe any of the debts that were the subject of the telephone calls; they

belonged to her daughter and the family that previously owned the phone number. She received


                                                   8
about three-hundred calls over two-and-a-half years, sometimes up to three calls a day. She testified

that she informed the callers she was not the debtor and asked them to stop calling approximately

eight to ten times. The debt collector continued to call. Id. at 232.

        In reversing summary judgment for the debt collector, the Eleventh Circuit considered the

volume and frequency of the calls, the fact that the plaintiff suffered emotional stress from the calls,

and that she informed the debt collector of its mistake almost three years before it stopped calling

her. Id. at 233-34. The court noted that the debt collector’s records indicated the plaintiff’s phone

number belonged to the actual debtors, and thus the debt collector may truly have been trying to

reach the debtors with the phone calls. The court also recognized that after a debt collector is told

a number is incorrect, it must be able to perform reasonable follow-up activities to ensure the

number is incorrect. Id. at 234. It held, however, that there was a factual dispute as to whether the

debt collector’s follow-up activities were reasonable because the plaintiff told the debt collector it

had a wrong number almost three years before it stopped calling, and the debt collector continued

to call nonetheless, at least seventy more times. Id. at 234 & n.3. Thus, a reasonable jury could find

an intent to harass “because [the debt collector] continued to call [the plaintiff] despite being on

notice that she was not the debtor and that her phone number was not correct for [the debtors.]” Id.

at 234-35.

        This is far from an exhaustive survey of the relevant federal caselaw. All these cases

illustrate, however, the variety in approaches that courts take at the summary judgment stage in

determining whether conduct could give rise to an intent to annoy, harass, or abuse. One thing is

clear. In each case cited above where the court held intent to harass could be inferred, the debt

collector did more than simply continue to call or speak to the plaintiff after being asked to stop. The


                                                   9
parties have not pointed the Court to a case that turned on a debt collector’s calls after such an oral

cease request. Nor has the Court found a case where there was a triable issue as to intent based

solely on phone calls after the plaintiff asked the debt collector to stop calling. Thus, although they

are instructive, none of the cases discussed above is precisely on point.

       For four main reasons, the Court holds that no reasonable jury could conclude that

ProCollect’s conduct gives rise to an intent to annoy, harass, or oppress.

       The first and primary reason is the FDCPA section language itself. Courts must read § 1692d

in its entirety to determine what constitutes harassment, oppression, or abuse. See, e.g., VanHorn,

2011 WL 4565477, at *3 (citing U.S. Nat’l Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S.

439, 455, 113 S. Ct. 2173, 2182, 124 L. Ed. 2d 402 (1993) (“Statutory construction is a holistic

endeavor, and, at a minimum, must account for a statute’s full text . . . and subject matter.”)). The

Court will consider all of § 1692d’s prohibitions in determining whether a jury could conclude that

ProCollect’s conduct violates § 1692d(5).

       Section 1692d prohibits as harassing conduct, among other things, the “use or threat of use

of violence or other criminal means to harm the physical person, reputation, or property of any

person.” 15 U.S.C. § 1692d. It also holds up as examples of harassment using “obscene or profane

language,” publishing lists of debtors who refuse to pay their debts, advertising the sale of a debt

in order to coerce payment, and placing calls without disclosing the caller’s identity. Id. All this is

fairly egregious conduct. Vanhorn, 2011 WL 4565477, at *3. See also Davis v. Phelan Hallinan &

Diamond PC, 687 F. App’x 140, 145 (3d Cir. 2017) (“Although that list does not strictly limit the

general application of the prohibition, it illustrates the level of culpability required to violate §

1692d.”). Indeed, the Sixth Circuit has described the conduct in § 1692d as “tactics intended to


                                                  10
embarrass, upset, or frighten a debtor.” Harvey v. Great Seneca Fin. Corp., 453 F.3d 324, 330 (6th

Cir. 2006).

       Here, ProCollect called Fox’s number five times in ten months without speaking to her. It

then placed two phone calls, several weeks apart, to Fox’s number after it had notice the number was

wrong. In the first of these two calls, ProCollect left a message for a “Dale Gray.” This use of the

actual debtor’s name strongly suggests the call was an unsuccessful attempt to reach him, not to

harass Fox, Gray, or anyone else. Compare Saltzman, Inc., 2009 WL 3190359, at *7 (noting that the

high disparity between the number of calls placed and the number of successful conversations

implies a “difficulty of reaching Plaintiff, rather than an intent to harass”). In the second call,

ProCollect did not talk to Fox or leave any message. These actions are a far cry from the type of

conduct Congress held up as harassment or abuse in § 1692d.

       Second, another section of the FDCPA supports the conclusion that making two calls after

being asked to stop does not give rise to an actionable violation. The Court “discerns a provision’s

meaning partly through the surrounding provisions.” See Gavilon Grain LLC v. Rice, 2017 WL

3508721, at *3 (E.D. Ark. Aug. 16, 2017). Elsewhere within the FDCPA, Congress explicitly

provided that a debt collector must cease further communication with a consumer, with a few

exceptions, if the consumer “notifies a debt collector in writing that the consumer refuses to pay a

debt or that the consumer wishes the debt collector to cease further communication with the

consumer.” 15 U.S.C. § 1692c(c). Thus, a debt collector’s refusal to stop communicating after a

written cease request violates the FDCPA unless a statutory exception applies. See, e.g., Scheffler

v. Gurstel Chargo, P.A., 902 F.3d 757, 762-63 (8th Cir. 2018).




                                                11
        Congress chose to make communications after a written cease request a per se FDCPA

violation. Although § 1692d’s laundry list of harassing conduct is non-exhaustive, Congress could

have made a debt collector’s communications after an oral cease request a per se violation of

§ 1692d, but it did not.3 The Court does not mean to imply—and does not hold—that a debt

collector should not honor oral requests to stop calling. The Court’s observation on this matter

instead reflects an endeavor to examine the statute’s full text holistically. See U.S. Nat’l Bank, 508

U.S. at 455, 113 S. Ct. at 2182. Accordingly, the statute’s express prohibition of communications

to a consumer after a written cease request—not just any cease request—implies that merely calling

a phone number after an oral request to stop does not, in and of itself, violate § 1692d(5). See, e.g.,

Russello v. United States, 464 U.S. 16, 23, 104 S. Ct. 296, 300, 78 L. Ed. 2d 17 (1983) (“[W]here

Congress includes particular language in one section of a statute but omits it in another section of

the same [statute], it is generally presumed that Congress acts intentionally and purposely in the

disparate inclusion or exclusion.” (citation omitted)). Based on reading the statute in its entirety, the

Court concludes that calling a number twice after oral cease requests does not give rise to an intent

to annoy, abuse, or harass.

        Third, prohibiting two phone calls after a debt collector is notified a number is incorrect

would, practically speaking, hinder legitimate collection efforts. As ProCollect’s corporate

representative points out, “many alleged debtors frequently claim debts aren’t theirs or allege wrong

numbers to avoid collection.” Document #24-1 at 2. Common sense dictates that a “debt collector


        3
         Section 1692c(c)’s prohibition against communications after a written cease request by
its terms applies to communications to consumers — persons obligated or allegedly obligated to
pay a debt. 15 U.S.C. § 1692a(3). Whether or not Fox is a “consumer,” the point is that Congress
knows how prohibit communications after a written cease request, and could have similarly
prohibited communications after an oral cease request. It chose not to do so.

                                                   12
must be able to perform reasonable follow-up activities to ensure that the number they possess is

actually incorrect.” Meadows, 414 F. App’x at 234. This is true especially considering the FDCPA

is designed not only to protect consumers, but also to protect ethical debt collectors from

competitive disadvantage. Peters, 277 F.3d at 1054.

        Repeatedly calling a number despite being told that number is incorrect would at some point,

perhaps, cross a line from merely intending to carry out legitimate collection efforts to intending to

harass. But the Court does not draw that line in this case. In any event, the facts here do not give rise

to such an intent. Even the courts that have denied summary judgment partly based on continued

phone calls to a wrong number did so under more egregious facts than those present here. Wright,

227 F. Supp. 3d at 1209-13 (wrong number called twenty-one times, and the plaintiff informed the

debt collector the number was wrong more than a dozen times); Meadows, 414 F. App’x at 230-32

(wrong number called three-hundred times over two-and-a-half years, sometimes up to three calls

a day, and the plaintiff informed the debt collector the number was wrong eight to ten times,

including almost three years before it stopped calling her). Here, ProCollect called Fox’s number

twice after she informed it, twice, the number was wrong. This record does not create an issue of fact

for the jury. Absent other egregious conduct, ProCollect’s actions did not violate § 1692d(5) as a

matter of law.

        Fourth, and finally, the Eighth Circuit’s reasoning in Kuntz guides this Court. Recall that

there the debt collector called a phone number twice after learning the number was wrong. Kuntz,

838 F.3d at 924. Only one of the subsequent calls was a mistake. Id. The Court affirmed summary

judgment because, as a matter of law, this conduct was not harassment. Id. at 926. Here, ProCollect

likewise called Fox’s number twice after learning the number was wrong. If one of these calls were


                                                   13
a mistake, Kuntz would squarely mandate summary judgment. And even if the Court infers to Fox’s

benefit that neither of the two subsequent phone calls was a mistake, Kuntz still strongly supports

the conclusion that intentionally placing two phone calls to a wrong number does not violate

§ 1692d(5) as a matter of law.

       For all of the above reasons, the Court grants summary judgment to ProCollect on Fox’s

§ 1692d(5) claim.4

       The second FDCPA subsection at issue in this case is 15 U.S.C. § 1692f. This subsection

prohibits debt collectors from “us[ing] unfair or unconscionable means to collect or attempt to

collect any debt.” It lists eight examples of prohibited conduct. ProCollect argues that this subsection

is the catchall for conduct not covered by other FDCPA provisions. It contends that because Fox

asserts that § 1692d applies to the allegedly harassing phone calls, she cannot also bring a claim

under § 1692f for the same conduct. In response to this issue on summary judgment, Fox argues that

while § 1692d(5) addresses the conduct at issue in this case, “if the Court were to find that

ProCollect’s conduct falls outside the scope of 1692d and d(5), it should hold that the conduct

violates section 1692f.” Document #30 at 13-14.




       4
         Fox also asserts that ProCollect violated the prefatory language to § 1692d, which
broadly prohibits conduct the natural consequence of which is to harass, oppress, or abuse.
ProCollect contends that when a complaint rests on phone calls to support a harassment claim,
the plaintiff must rely on § 1692d(5) as any other interpretation would circumvent the intent
element of § 1692d(5) and render it superfluous. On summary judgment, Fox has not
meaningfully responded to this argument. The Court agrees that under the circumstances Fox has
no separate claim for a violation of § 1692d’s preface. See, e.g., Little v. Portfolio Recovery
Assocs., LLC, 2014 WL 1400660, at *1 n.1 (D. Kan. Apr. 10, 2014) (citing cases holding that to
permit a separate action under § 1692d when the only alleged harassment is telephone calls
would eviscerate § 1692d(5)’s intent requirement and render the section superfluous).

                                                  14
       ProCollect cites Baker v. Allstate Fin. Servs., Inc., where the district court held that because

other FDCPA provisions addressed the type of conduct at issue — improper disclosures and false

threats of legal action — § 1692f, the catchall provision, did not apply. 554 F. Supp. 2d 945, 953

(D. Minn. 2008) (citing cases holding same). The district court held likewise in Scott v. Portfolio

Recovery Assocs., LLC, where it granted summary judgment on a § 1692f claim. 139 F. Supp. 3d

956, 970 (S.D. Iowa 2015). It summarized in relevant part:

       Portfolio argues that Plaintiff’s § 1692f claim fails as a matter of law because the
       alleged misconduct underlying Plaintiff’s § 1692f claim is no different than the
       misconduct underlying Plaintiff’s § 1692c(b) and § 1692e claims. In the context of
       this case, the Court must agree. Plaintiff alleges that Portfolio violated § 1692f by
       garnishing Plaintiff’s wages without the legal right to do so. As Plaintiff has claimed,
       and as the Court has already determined, garnishing a consumer’s wages without
       authorization conduct falls under § 1692e(5). Yet for that very reason, Plaintiff
       cannot simultaneously maintain a claim under § 1692f for the same conduct.

Id. See also Taylor v. Heath W. Williams, LLC, 510 F. Supp. 2d 1206, 1217 (N.D. Ga. 2007)

(dismissing § 1692f claim where complaint did not identify any misconduct beyond that which the

plaintiff asserted violated other provisions of the FDCPA). The Court is inclined to agree that Fox’s

§ 1692f claim fails because it rests on the same alleged misconduct that she asserted violated

§ 1692d(5).

       Even if the Court considers Fox’s § 1692f claim independently, however, it fails on the

merits. ProCollect’s conduct, as presented in the record and as set forth above, does not amount to

unfair or unconscionable conduct. See Miljkovic v. Shafritz & Dinkin, PA, 791 F.3d 1291, 1308 (11th

Cir. 2015) (defining “unfair” as “marked by injustice, partiality, or deception,” and

“unconscionable” as “shockingly unfair or unjust”); see also Black’s Law Dictionary 1664 (9th ed.

2009) (defining unconscionable as “showing no regard for conscience; affronting the sense of

justice, decency, or reasonableness”).

                                                 15
       For all of the foregoing reasons, the Court grants summary judgment in favor of ProCollect

on all of Fox’s claims against ProCollect. Her claims against Does 1-10, who have not been

identified, are dismissed without prejudice.

       ProCollect’s motion for summary judgment is granted. Document #24. Fox’s cross motion

is denied as moot. Document #30. ProCollect’s motion to strike is denied as moot. Document #32.

       IT IS SO ORDERED this 30th day of January, 2019.


                                                    ________________________________
                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE




                                               16
